Order dismissing writ of habeas corpus reversed upon the law and the facts, without costs, writ sustained, and relator discharged, upon the ground that the undisputed evidence shows that the relator was not in the demanding State at any period of time between the date specified in the indictment as the date of the commission of the offense and the time of the finding of the indictment. (People ex rel. Gottschalk v. Brown, 237 N. Y. 483, 488.) Moreover, there was no dispute that up to the period when relator left the demanding State he had complied with his parental obligation. Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur.